104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.George F. CUMMINGS, Appellant,v.J.W. TIPPY, Appellee.
No. 96-2800.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 10, 1996.Filed Dec. 13, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
George Cummings appeals the district court's1 dismissal of his 28 U.S.C. § 2241 habeas petition.  Having carefully reviewed the record and the parties' briefs, we conclude that the judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota